Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Examiner notes that claims 1-20 are pending. 

Information Disclosure Statement
The Examiner would like to note the Information Disclosure Statement (IDS) submittal dated 12/23/2021 is extremely long. The Examiner has considered all of the references submitted as part of the Information Disclosure Statements, but has found them to be largely irrelevant (ie, Howe, Patent No. US 3,714,516; Laplace, Patent No. US 4,612,617; Onoda, Patent No. US 6,816,078; Murr, Patent No. US 5,635,895; Selph, Patent No. US 4,804,957). If Applicant is aware of pertinent material in the references, s/he should so state in a response to this Office Action. Applicant is reminded of section 2004, paragraph 13, of the MPEP:
	Applicant is reminded, regarding extensive long list of IDS in MPEP: It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).
“Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.” (MPEP 609)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1 and 15 are directed to a method and apparatus, which fall into a statutory category of invention. However, the claims are directed to steps to which, under step 2A prong one, amount to no more than mental processes (ie, observation and evaluation) including the steps of extracting frames [ie, observing variations in data signals], identifying features associated with the frames [ie, matching with known samples], identifying operating states associated with the features [ie, matching with known samples]; therefore the steps are taken to be abstract ideas. Under step 2A prong two, the limitations are not taken to be integrated into a practical application as they merely recite the invention’s components and configuration, recited at a high level of generality, which is not sufficient to amount to significantly more than the judicial exception. Further any data collection and provided output are merely extra solution activity required to obtain and evaluate the data that is required by the abstract idea.
Dependent claims merely further describe the abstract idea, recite common components and/or recite extra solution activity required to obtain and evaluate the data that is required by the abstract idea, and as such do not provide anything that can be considered as something significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION — the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20, are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Regarding claim 1, the claim recites “extracting frames from the one or more first data signals; extracting a respective feature vector for each extracted frame of the frames; identifying each of two or more operating states of each of the one or more electrical devices at least in part using the respective feature vectors of the frames”, however, there is insufficient antecedent basis for the limitations “the frames” in the claim. Claim 15 recites similar limitations and is rejected in the same manner.
Dependent claims inherit attributes of the claims from which they depend and thus they are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al (PGPub No US 2013/0179124, hereinafter “Patel”) in view of Ha et al (PGPub No US 2014/0300447, hereinafter “Ha”). 
Examiner’s Note – The document Food Processor-cum-Juicer Mixer Grinder
Assistant on Duty in the Kitchen, 2013 (hereafter “Food Processor”) is used merely as a teaching reference in support of the rejections; Specifically to show that the term “grinder” is known in the food industry as a food processor.

Regarding claim 1 and 15, Patel discloses 
a sensing device configured to be coupled to an electrical outlet (Patel – fig. 1, items 110, 150, 151; p [0036], teaches a sensing device configured to be coupled to an electrical outlet), the sensing device comprising: 
a data acquisition receiver configured to receive [capture] electrical noise via the electrical outlet when the sensing device is coupled to the electrical outlet (Patel – fig. 2; p [0036], teaches a data acquisition receiver configured to receive the electrical noise via the electrical outlet when the sensing device is coupled to the electrical outlet), wherein the electrical outlet being electrically coupled to an electrical power infrastructure (Patel – fig. 2; p [0036], teaches electrical outlet can be electrically coupled to the electrical power infrastructure), wherein one or more electrical devices are coupled to the electrical power infrastructure and generate at least a portion of the electrical noise on the electrical power infrastructure (Patel – fig. 2; p [0036], teaches one or more electrical devices are coupled to an electrical power infrastructure and generate electrical noise on the electrical power infrastructure), and wherein the data acquisition receiver is configured to convert the electrical noise into one or more first data signals (Patel – p [0036], teaches a data acquisition receiver configured to convert the electrical noise into one or more first data signals); and 
transmitting the one or more first data signals from the sensing device to a computational unit (Patel – p [0092], teaches transmit the data signals to computational unit);
a processing module configured to run on a processor of a computational unit (Patel – fig. 2; p [0036], teaches a processing module configured to run on a processor of a computational unit), the sensing device being in communication with the computational unit (Patel – fig. 2; p [0036], teaches sensing device is in communication with the computational unit), the processing module being configured to perform:
extracting frames from the one or more first data signals (Patel – p [0108]; p [0110]-[0111], teaches calculating window cycles allows segmentation of an event [extracting frames]; interpreted per Applicant’s published specification p [0092]]);
extracting a respective feature vector for each extracted frame of the frames (Patel – p [0137], teaches feature vectors are generated for each segmented event [frame]; interpreted per Applicant’s published specification p [0094]]); 
identifying each of two or more operating states of each of the one or more electrical devices at least in part using the respective feature vectors of the frames (Patel – p [0037], teaches associating the one or more electrical events with a change in an electrical [operating] state of at least one device of the one or more electrical devices; p [0161], teaches classifying [identifying] an event [operating state] based on the event feature vector; p [0053], teaches electrical event [operating state] detection can include actuation and deactuation [ie, turning on and turning off] of electrical devices; where “on” and “off” are two operating states); and 
notifying a user when the each electrical device of the one or more electrical devices are in an operating state of the two or more operating states (Patel – p [0140], teaches the electrical state [operating state] of two or more electrical devices can be presented to the user).
Patel does not explicitly disclose the two or more operating states of each electrical device of the one or more electrical devices are each different user-driven operating states of the electrical device when the electrical device is in an on-power state.
Ha teaches the two or more operating states of each electrical device of the one or more electrical devices are each different user-driven operating states of the electrical device when the electrical device is in an on-power state (Ha – p [0026], teaches controls for the washing machine [electrical device] may be user manipulated [user-driven]; p [0027], teaches a detection device that detects various states of the washing machine; p [0036], teaches the washing machine may perform a plurality of operations [operating states]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include electrical devices with a plurality of user-driven operating states as taught by Ha in Patel for the expected benefit of expanding the usefulness of Patel’s monitoring system (MPEP - 2144.07, Art Recognized Suitability for an Intended Purpose). Further, it has been held to be within the general skill of a worker in the art to employ/use a known components to improve similar devices (methods, products) in the same way is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).	

Regarding claim 2, the combined art of Patel and Ha makes obvious all of the limitations on which the claims depend, further, Patel discloses the electrical noise comprises: first identifiable electrical noise on the electrical power infrastructure during a first time period corresponding to a first operating state of the two or more operating states (Patel – claim 8, teaches first electrical noise that are identifiable on the electrical power line for a first length of time); and 
second identifiable electrical noise on the electrical power infrastructure during a second time period corresponding to a second operating state of the two or more operating states (Patel – claim 8, teaches second electrical noise that are identifiable on the electrical power line for a second length of time that is less than one alternating current electrical cycle but the second electrical noise are repeated in three or more alternating current electrical cycles); and 
the processing module is further configured to distinguish the first identifiable electrical noise from the second identifiable electrical noise to identify the two or more operating states of each of the one or more electrical devices (Patel – p [0073], teaches training module can be configured to correlate specific electrical signals on electrical power line infrastructure with specific electrical events [ie, distinguish noise]).
Regarding claim 3, the combined art of Patel and Ha makes obvious all of the limitations on which the claims depend, further, Patel discloses the first identifiable electrical noise and the second identifiable electrical noise each comprise substantially continuous electrical noise on the electrical power infrastructure (Patel – claim 8, teaches substantially continuous electrical noise on the electrical power infrastructure); and 
	the substantially continuous electrical noise comprises at least one of (a) first electrical noise that is identifiable on the electrical power infrastructure for a first length of time that is greater than one alternating current electrical cycle (Patel – claim 8, teaches first electrical noise that are identifiable on the electrical power line for a first length of time that is greater than one alternating current electrical cycle), or (b) second electrical noise that is identifiable on the electrical power infrastructure for a second length of time that is less than one alternating current electrical cycle but the second electrical noise is repeated in three or more alternating current electrical cycles (Patel – claim 8, teaches second electrical noise that are identifiable on the electrical power line for a second length of time that is less than one alternating current electrical cycle but the second electrical noise are repeated in three or more alternating current electrical cycles).
Regarding claim 4, the combined art of Patel and Ha makes obvious all of the limitations on which the claims depend, further, Patel discloses the first time period is at least 1 second (Patel – p [0037], teaches electrical signals that are identifiable on the electrical power line for a length of time greater than approximately one second; p [0041], teaches electrical signals that are identifiable on the electrical power line for a length of time greater than approximately one second); and the second time period is at least 1 second (Patel – p [0037], teaches electrical signals that are identifiable on the electrical power line for a length of time greater than approximately one second; p [0041], teaches electrical signals that are identifiable on the electrical power line for a length of time greater than approximately ten seconds).
Regarding claim 5, the combined art of Patel and Ha makes obvious all of the limitations on which the claims depend, further, Patel discloses the data acquisition receiver comprises a filter configured to pass the electrical noise that is above approximately 5.3 kilohertz (Patel – p [0038], teaches a filter to pass electrical signals above ten kilohertz, which is above 5.3 kilohertz).
Regarding claim 6, the combined art of Patel and Ha makes obvious all of the limitations on which the claims depend, further, Patel discloses wherein the respective feature vector for the each extracted frame comprises: at least one of a respective mean magnitude, a maximum magnitude or a minimum magnitude of a peak electromagnetic interference (EMl) of the each extracted frame (Patel – p [0112], teaches extract the mean, amplitude, and variance parameters for the amplitude [ie, magnitude], where variance parameters provide the maximum and minimum values);
	at least one of a respective mean frequency, a maximum frequency, or a minimum frequency of the peak EMI of the each extracted frame (Patel – p [0112], teaches extract the mean, amplitude, and variance parameters for the frequency, where variance parameters provide the maximum and minimum values);
	a frequency gap between two dominant EMI peaks of the each extracted frame (Patel – p [0113], teaches peaks may also be present as harmonics, the event detection module can apply KNN (k-nearest neighbor) (k=1) with a Euclidean distance metric [ie, frequency gap]); and 
	an overall mean energy of the each extracted frame (Patel – p [0168).
Regarding claim 7, the combined art of Patel and Ha makes obvious all of the limitations on which the claims depend, further, Patel discloses the processing module is further configured to classify the electrical noise into the two or more operating states of each electrical device of the one or more electrical devices using an expectation maximization clustering algorithm based on the respective feature vectors of the frames (Patel – p [0037], teaches classifying electrical power usage by one or more electrical devices, including detecting an occurrence of one or more electrical events on the electrical power line using at least in part the substantially continuous electrical noise in the two or more electrical signals; p [0038], teaches classifying the two or more electrical events; fig. 18, shows clusters related to devices; p [0166], teaches using a KNN classifier and training [ie, clustering algorithm]).
Although the combined art of Patel and Ha does not explicitly disclose an “expectation maximization” clustering algorithm, the various clustering techniques, including expectation maximization clustering, are well established in the field of data analysis. The benefits of using a well-understood data analysis tool is merely a design choice and is well within the understanding of one of ordinary skill in the art (MPEP - 2144.07, Art Recognized Suitability for an Intended Purpose).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize an “expectation maximization” clustering algorithm in Patel and Ha for the expected benefit of implementing to well-understood networking concepts since it has been held that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is within the realm of one of ordinary skill in the art. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). 
Regarding claims 8 and 16, the combined art of Patel and Ha makes obvious all of the limitations on which the claims depend, further, Patel discloses the one or more electrical devices comprise one or more motor-based appliances each configured to be manually switched to two or more different rotational speeds (Patel – p [0177], teaches certain motor-based devices such as a washing machine or a dishwasher device and operational states [ie, heavy cycle, gentle cycle]; Examiner’s Note – the operating states of dishwashers and washing machines are understood to be “manually switched” and each cycle type is understood to have an associated rotational speed [ie, delicate clothes, the spin cycle is 300-500 rpm, while for thicker items, such as jeans, it is about 1,000 rpm]); and 
	each of the two or more operating states of the one or more motor-based appliances correspond to a different one of the two or more different rotational speeds (Patel – p [0177], teaches certain motor-based devices such as a washing machine or a dishwasher device and operational states [ie, heavy cycle, gentle cycle]; Examiner’s Note – the operating states of dishwashers and washing machines are understood to be “manually switched” and each cycle type is understood to have an associated rotational speed [ie, delicate clothes, the spin cycle is 300-500 rpm, while for thicker items, such as jeans, it is about 1,000 rpm]).
Regarding claim 9, the combined art of Patel and Ha makes obvious all of the limitations on which the claims depend, further, Patel discloses the one or more motor-based appliances comprise at least one of a blender or a food mixer (Patel – p [0043], teaches a grinder appliance; wherein a grinder is a food processor as evidenced by the Food Processor teaching reference, page 8, paragraph 1).
Regarding claim 20, the combined art of Patel and Ha makes obvious all of the limitations on which the claims depend, further, Patel discloses classifying the electrical noise into the two or more operating states of each electrical device of the one or more electrical devices using an expectation maximization clustering algorithm based on the respective feature vectors of the frames (Patel – p [0037], teaches classifying electrical power usage by one or more electrical devices, including detecting an occurrence of one or more electrical events on the electrical power line using at least in part the substantially continuous electrical noise in the two or more electrical signals; p [0038], teaches classifying the two or more electrical events; fig. 18, shows clusters related to devices; p [0166], teaches using a KNN classifier and training [ie, clustering algorithm]);
wherein the respective feature vector for the each extracted frame comprises: 
	at least one of a respective mean magnitude, a maximum magnitude, or a minimum magnitude of a peak electromagnetic interference (EM I) of the each extracted frame (Patel – p [0112], teaches extract the mean, amplitude, and variance parameters for the amplitude [ie, magnitude], where variance parameters provide the maximum and minimum values);
	at least one of a respective mean frequency, a maximum frequency, or a minimum frequency of the peak EMI of the each extracted frame (Patel – p [0112], teaches extract the mean, amplitude, and variance parameters for the frequency, where variance parameters provide the maximum and minimum values);
	a frequency gap between two dominant EMI peaks of the each extracted frame (Patel – p [0113], teaches peaks may also be present as harmonics, the event detection module can apply KNN (k-nearest neighbor) (k=1) with a Euclidean distance metric [ie, frequency gap]); and 
	an overall mean energy of the each extracted frame (Patel – p [0168).
Although the combined art of Patel and Ha does not explicitly disclose an “expectation maximization” clustering algorithm, the various clustering techniques, including expectation maximization clustering, are well established in the field of data analysis. The benefits of using a well-understood data analysis tool is merely a design choice and is well within the understanding of one of ordinary skill in the art (MPEP - 2144.07, Art Recognized Suitability for an Intended Purpose).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize an “expectation maximization” clustering algorithm in Patel and Ha for the expected benefit of implementing to well-understood networking concepts since it has been held that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is within the realm of one of ordinary skill in the art. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Patel and Ha in view of Ebrom et al (PGPub No US 2008/0108388, hereafter “Ebrom”).
Regarding claims 10 and 17, the combined art of Patel and Ha makes obvious all of the limitations on which the claims depend, however, does not explicitly disclose the one or more electrical devices comprise a motor-based vacuum;
a first operating state of the two or more operating states corresponds to idling the motor-based vacuum on a rug;
a second operating state of the two or more operating states corresponds to moving the motor-based vacuum on the rug; and
a third operating state of the two or more operating states corresponds to using the motor-based vacuum on a hard floor.
Ebrom teaches the one or more electrical devices comprise a motor-based vacuum (Ebrom – p [0038], teaches appliances configured to perform physical domestic operations, including hard surface cleaning, carpet cleaning; Examiner’s Note – these operations are commonly understood to include vacuuming); 
a second operating state of the two or more operating states corresponds to moving the motor-based vacuum on the rug (Ebrom – p [0038], teaches appliances configured to perform physical domestic operations, including hard surface cleaning, carpet cleaning; Examiner’s Note – these operations are commonly understood to include vacuuming); and
a third operating state of the two or more operating states corresponds to using the motor-based vacuum on a hard floor (Ebrom – p [0038], teaches appliances configured to perform physical domestic operations, including hard surface cleaning, carpet cleaning; Examiner’s Note – these operations are commonly understood to include vacuuming).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include the various operating states of a vacuum as taught by Ebrom in Patel and Ha for the expected benefit of implementing common and well-known household appliances (MPEP - 2144.07, Art Recognized Suitability for an Intended Purpose). Further, it has been held to be within the general skill of a worker in the art to employ/use a known components to improve similar devices (methods, products) in the same way is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).	
While the combined art of Patel, Ha and Ebrom does not recite the exact language of “a first operating state of the two or more operating states corresponds to idling the motor-based vacuum on a rug”, the concepts of a switching regulator to provide the output voltage required by electrical devices using the SMPS (Patel – p [0044]) and electrical event detection including an on-power state, a standby [ie, idle or low activity] power state, and a complete off-power state (Patel – p [0053]) are taught. From these teachings by Patel, one of ordinary skill in the art would understand a low-power operating state for a motor-based vacuum (ie, an idle state), different from a moving (ie, high power) state in that less power is required in a low-power state (MPEP - 2144.07, Art Recognized Suitability for an Intended Purpose).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize the motor operating speeds as taught by Patel, Ha and Ebrom since it has been held that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is within the realm of one of ordinary skill in the art. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Claims 11-13 and 18, are rejected under 35 U.S.C. 103 as being unpatentable over Patel and Ha in view of Yogeeswaran et al (PGPub No US 2013/0080092, hereafter “Yogeeswaran”).
Regarding claims 11 and 18, the combined art of Patel and Ha makes obvious all of the limitations on which the claims depend, further, Patel discloses the one or more electrical devices comprise one or more SMPS-based appliances each comprising an oscillator (Patel – p [0045], teaches using SMPS-based electrical devices generate noise that is synchronous to their power supply's internal oscillator).
The combined art of Patel and Ha does not explicitly disclose each configured to operate at two or more different switching frequencies; and each of the two or more operating states correspond to a different one of the two or more different switching frequencies.
Yogeeswaran teaches each configured to operate at two or more different switching frequencies (Yogeeswaran - p [0062], teaches switching load elements can include variable frequency switching supplies); and each of the two or more operating states correspond to a different one of the two or more different switching frequencies (Yogeeswaran - p [0062], teaches switching load elements can include variable frequency switching supplies).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize the switching frequencies as taught by Yogeeswaran in Patel and Ha for the expected benefit of implementing standardized commercial configurations (MPEP - 2144.07, Art Recognized Suitability for an Intended Purpose). Further, it has been held to be within the general skill of a worker in the art to employ/use a known components to improve similar devices (methods, products) in the same way is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).	
Regarding claim 12, the combined art of Patel, Ha and Yogeeswaran makes obvious all of the limitations on which the claims depend, further, Patel and Yogeeswaran disclose the one or more SMPS-based appliances comprise a computer comprising a central processing unit (Patel – p [0044], teaches an SMPS that incorporates a switching regulator to provide a regulated output voltage required by electrical devices, where regulation requires a processor); and each of the two or more different switching frequencies correspond to a different load of the central processing unit (Yogeeswaran - p [0062], teaches switching load elements can include variable frequency switching supplies and a device or appliance can include one of more of the different types of load elements).
Regarding claim 13, the combined art of Patel, Ha and Yogeeswaran makes obvious all of the limitations on which the claims depend, further, Patel discloses the one or more SMPS-based appliances comprise a television (Patel – p [0175], teaches a TV); 
a first frequency of the two or more different switching frequencies corresponds to displaying a television channel on the television (Patel – p [0175], teaches the modulation of the SMPS can be used to infer the content appearing on the television); and 
a second frequency of the two or more different switching frequencies corresponds to a transient channel change operation of the television (Patel – p [0175], teaches the modulation of the SMPS can be used to infer channel changes).

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Patel and Ha in view of Scheiermann (PGPub No US 2016/0238638, hereafter “Scheiermann”).
Regarding claims 14 and 19, the combined art of Patel and Ha makes obvious all of the limitations on which the claims depend, further, Patel discloses the one or more electrical devices comprise one or more appliances each comprising two or more different switched resistive loads (Patel – p [0047], teaches detect and identify incandescent loads with respect to a dimmer, where an incandescent load is resistive in that it does not give off a magnetic field and a dimmer is variable [i.e., switched]); 
each of the two or more operating states correspond to a different one of the two or more different switched resistive loads (Patel – p [0047], teaches detect and identify incandescent loads with respect to a dimmer, where a dimmer is variable [i.e., switched] and provides operating states from off to fully on).
The combined art of Patel and Ha does not explicitly disclose the one or more appliances comprise at least one of a hair dryer or a fan heater.
Scheiermann teaches the one or more appliances comprise at least one of a hair dryer or a fan heater (Scheiermann – p [0030], teaches a hair dryer or a hot-air ventilator).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize a hair dryer or a fan heater as taught by Scheiermann in Patel and Ha for the expected benefit of implementing common and well-known household appliances (MPEP - 2144.07, Art Recognized Suitability for an Intended Purpose). Further, it has been held to be within the general skill of a worker in the art to employ/use a known components to improve similar devices (methods, products) in the same way is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA E PETERS whose telephone number is (571)272-9061. The examiner can normally be reached on M-F, 9:00-5:00. Examiner interviews are available via telephone.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA E PETERS/Examiner, Art Unit 2862